Citation Nr: 1737245	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-30 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


ORDER

Service connection for PTSD and major depressive disorder is granted.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has a diagnosis of PTSD and major depressive disorder; the Veteran's claimed in-service stressors are related to a fear of hostile military activity and are consistent with the places, types, and circumstances of the Veteran's service; and the medical evidence of record links the diagnosis of PTSD and major depressive disorder to the in-service stressors.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD and major depressive disorder have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from May 1969 to February 1971 and from September 1972 to December 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Nevada.

In his April 2011 Substantive Appeal, VA Form 9, the Veteran requested a videoconference Board hearing.  The requested hearing was conducted in July 2013 by the undersigned.  A transcript is associated with the claims file.  

1.  Service connection for acquired psychiatric disorder

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder including PTSD and depression.  He contends that his acquired psychiatric disorder is related to his period of service.  The Veteran contends that his stressor is related to an attack he witnessed while he was aboard the U.S.S. Thomaston in 1969 and working on lookout duty.  The Veteran explained that the ship "came under fire" while loading a Marine unit, but he indicated that "no one was hurt."

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d) (2016).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The provisions of 38 C.F.R. § 4.125 (a) require that a mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), or, for claims received by or pending before the AOJ on or after August 4, 2014, the Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093  (Aug. 4, 2014).  

As an initial matter, the record shows that the Veteran has a current diagnosis of PTSD.  See May 2017 VA Examination Report.  The Board recognizes that the May 2017 examiner referred to the DSM-5 in his examination report.  Further, in this case, because the claim was certified to the Board prior to August 4, 2014, the DSM-IV is applicable.  The prior May 2011 VA examination report shows the examiner found that the Veteran did not meet the criteria for PTSD under the DSM-IV.  In comparing the rationale set forth in the May 2011 VA examination report with the May 2017 VA examination report, it appears that the difference in diagnosis was based on interpretation of the medical evidence rather than based on any substantive difference between the DSM-IV and the DSM-5.  As such, resolving doubt in favor of the Veteran, the Board finds that the current disability element has been established during the course of this appeal.  See Shedden v. Principi, 381 F.3d 1163, 1167.  

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f)(3).

In this case, the record contains credible supporting evidence that a reported in-service stressor occurred.  The Veteran's DD Form 214 and service personnel records confirm that he served aboard the U.S.S. Thomaston.  The unit history on the U.S.S. Thomaston shows that the Veteran's reported in-service stressor is consistent with the places, types, and circumstances of his service.  Further, in providing the diagnosis, the April 2017 examiner noted the Veteran's stressor of being on the lookout on the port side of his ship loading a Marine unit when rockets were shot at his ship.  The examiner found that the stressor was adequate to support the diagnosis of PTSD and that it was related to fear of hostile military or terrorist activity.  As noted above, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Accordingly, the second Shedden element has also been satisfied.  See Shedden v. Principi, 381 F.3d 1163, 1167.

The question then becomes whether a nexus, or relationship, between the Veteran's current disability and the in-service symptoms has been shown.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In this case, the evidence establishes a link between current symptoms and the verified in-service stressor.  The Veteran was afforded a VA examination in April 2017; the claims file and treatment records were reviewed.  The examiner noted the diagnoses of PTSD and major depressive disorder.  The examiner explicitly found that the PTSD diagnostic criteria were met.  The examiner noted that the symptoms were depressed mood, disturbance of motivation and mood, difficulty in adapting to stressful circumstances, and neglect of personal appearance and hygiene.  The examiner opined that the Veteran's PTSD is at least as likely as not incurred in or caused by incoming fire upon his ship during his military service.  

As such, resolving any doubt in favor of the Veteran, the Board concludes that service connection for PTSD and major depressive disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  Accordingly, entitlement to service connection for PTSD and major depressive disorder is warranted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	B. Muetzel, Associate Counsel

Copy mailed to:  Veterans of Foreign Wars


Department of Veterans Affairs


